EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors QLogic Corporation: We consent to the use of our reports dated May 26, 2015, with respect to the consolidated balance sheets of QLogic Corporation and subsidiaries as of March 29, 2015 and March 30, 2014, and the related consolidated statements of operations, comprehensive income (loss), stockholders’ equity and cash flows for each of the years in the three-year period ended March 29, 2015, the related financial statement schedule, and the effectiveness of internal control over financial reporting as of March 29, 2015, incorporated herein by reference. /s/ KPMG LLP Irvine, California November 12, 2015
